DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges the reply filed on 8/02/2022 in which no claims have been amended. Claims 3-4 and 11-20 are cancelled. Currently claims 1, 2, 5-10 and 21-26 are pending for examination in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-10, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,550,073 in view of Djupesland (US 6,715,485 B1). 
Claim 7 of ‘073 reads on claim 1 of the instant application. Although claim 7 of ‘073 does not explicitly state the device is a for delivering a liquid to treat nasal inflammation, the mouthpiece through which the subject exhales to generate an exhalation flow with a bi-directional path through the nasal airway of the subject; a housing coupled to both the nosepiece unit and the mouthpiece unit; a container containing the liquid steroid substance coupled to and movable relative to the housing; wherein the substance is delivered into the exhalation flow in response to movement of the container relative to the housing, Djupesland teaches these limitations. 
Djupesland teaches: the device is a for delivering a liquid (col. 3, line 9) to treat nasal inflammation (steroids as in the instant invention for a therapeutic effect: col. 6, lines 29-40), the mouthpiece through which the subject exhales to generate an exhalation flow with a bi-directional path through the nasal airway of the subject (col. 7, lines 34-56); a housing (110) coupled to both the nosepiece (132) unit and the mouthpiece unit (112); a container (121) containing the liquid steroid substance (steroid as per col. 6, lines 29-40; col. 16, lines 47-51) coupled to and movable relative to the housing (col. 16, line 51-col. 17, line 3); wherein the substance is delivered into the exhalation flow in response to movement of the container relative to the housing (col. 17, lines 20-41) (figure 9).
It would have been obvious to have modified ‘073 as taught by Djupesland for the benefit of enhanced deposition of the medicament in the posterior margin of the nasal cavity (col. 17, lines 38-41).
Claim 7 of ‘073 reads on claim 2, but does not explicitly state that a mouthpiece is fitted into an oral cavity, or a flow channel as claimed. However claim 13 of ‘073 recites these features. It would have been obvious to include these features to ensure closure of the oropharyngeal velum, and allowing exhaled air to be used in delivery of said substance.
Claim 7 of ‘073 in view of Djupesland reads on claim 5 and as set forth above for claim 1.
Claim 7 of ‘073 in view of Djupesland reads on claims 6-7. Although ‘073 does not explicitly state the spray angle as claimed. However claim 9 of ‘073 teaches this feature. It would have been obvious to include these spray angles for the purpose of reaching the target tissues within the nose.
Claim 7 of ‘073 in view of Djupesland reads on claim 8. Although ‘073 does not explicitly state the nozzle is positioned radially within the nosepiece the nozzle is within the nosepiece and thus would inherently be positioned radially within the nosepiece. 
Claim 7 of ‘073 in view of Djupesland reads on claim 9-10, 26. Although ‘073 does not explicitly state the dosing as claimed ‘073 indicates manual activation as set forth for claim 1.  However Djupesland teaches delivering doses wherein a pump is separately actuated to deliver each dose col. 5, lines 9-11. It would have been obvious to have included this feature for the purpose of allowing the same device to deliver precise doses to the user multiple times.
Claim 7 of ‘073 in view of Djupesland reads on claims 21-23.
Claim 7 of ‘073 in view of Djupesland reads on claims 24-25. It is the examiner’s position that the delivery of steroid results in the treatment of rhinitis and nasal polyps. Djupesland describes nasal polyps in col. 1, line 45 and rhinitis in col. 8, lines 1-3).

Response to Arguments
Applicant’s arguments, filed 8/02/2022 have been considered. It is the examiner’s position that the amendments do not overcome the obvious type double patenting rejection set forth above.
Applicant’s representative states that the Office points to Djupesland to claim it “teaches delivering doses wherein a pump is separately actuated to deliver each dose” in order to include a manual dosing feature in combination with claim 7. The examiner respectfully notes that Djupesland is not relied upon for the manual actuation mechanism. Claim 7 of ‘073 states “wherein the delivery unit is manually actuatable”. Applicant’s representative points to 14:6-8 and 15:2-27 to assert that the manually actuated device in Djupesland is to remove a blister to open a medication packet. The examiners note that the sections referred to by applicant are not relied upon in the rejection. The portions of the prior art relied upon are for teaching a container (121) containing the liquid steroid substance (steroid as per col. 6, lines 29-40; col. 16, lines 47-51) coupled to and movable relative to the housing (col. 16, line 51-col. 17, line 3); wherein the substance is delivered into the exhalation flow in response to movement of the container relative to the housing (col. 17, lines 20-41) (figure 9). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785